       Case 1:19-mj-03881-JB Document 5 Entered on FLSD Docket 11/18/2019 Page 1 of 5


tRev03/20)6)
                                        UNITED STA TES D ISTRICT C O U R T
                                        SO UTH ER N D ISTRICT O F FL O R TD A

                                    A PPEA R AN CE BO ND :

                      CASENO.:                 IR -        1.e <- * >
UN ITED STATES OF AM ERICA
                        Plaintil                            av s ,   2% q -Ip
V.


     UX-       ieV erendant         ,
                                           /

1,theundersigneddefendantand1orwe,theundersignedsureties,jointlyandseverallyacknowledgethatweandour
personalrepresenta ' s 'ointly and severa l,are bound to pay the United StatesofAm erica,the sum of
$                                  1öö ö                                                                     .
                                        STANDARD CONDITIONS O F BOND
The conditionsofthisbond are thatthe defendant;
       l. Shallappear before this court and at such other places as the defendant m ay be requked to appear,in
accordance w ith any and all orders and directions relating to the defendant's appearance in this case, including
appearanceforviolation ofacondition ofthedefendant'sreleaseasmaybeordered ornotifiedbythiscourtorany other
United StatesD istrictCourtto which the defendantm ay be held to answ erorthe causetransferred. The defendantis
toabidebyanyjudgmententeredinsuchmatterbysurrenderingtoserveanysentenceimposedandobeyinganyorder
ordirectioninconnectionwithsuchjudgment.Thisisacontinuingbond,includinganyproceedingonappealorreview,
which shallrem ain in fu11force and eFectuntilsuch tim e asthe courtshallorderotherwise.

       2.M aynotatanytim e,forany reason whatever,leavetheSouthern D istrictofFlorida orotherD istrictto which
the casem ay be rem oved ortransferred a:erhe orshe hasappeared in such D istrictpursuantto the conditionsofthis
bond,w ithoutftrstobtaining w rittenperm issionfrom the court,exceptthata defendantordered rem ovedortransferred
to anotherdistrictm ay travelto thatdistrictasrequired forcourtappearances and trialpreparation upon writlen notice
to theClerk ofthiscourt orthecourtto which thecase hasbeen removed ortransferred. The Southern Districtof
Florida consists ofthe follow ing counties:M onroe, M iam i-Dade, B row ard,Palm Beach, M artin, St.Lucie,
Indian R iver, O keechobee, and H ighlands.
          3.M ay notchangehisorherpresentaddressasrecorded on thisbond w ithoutpriorperm ission in writing 9om
the court.

        4. Isrequired to appear in courtatal1timesasrequired by notice given by the courtor itsclerk to the address
on this bond orin open courtorto the addressaschanged by perm ission 9om the court. The defendantisrequired to
ascertain from the Clerk ofCourtordefense counselthe tim e and place ofallscheduled proceedingson thecase. ln
no event m ay a defendant assume that his orher case has been dism issed unlessthe courthas entered an order of
dism issal.

         5. The defendant must cooperate w ith law enforcement oë cers in the collection ofa DN A sample ifthe
collection isrequired by 42 U .S.C.Section 14135a.

          6. Shallnotcomm itany actin violation ofstate or federallaws.
       Case 1:19-mj-03881-JB Document 5 Entered on FLSD Docket 11/18/2019 Page 2 of 5




                                                                osFsxoAxr:
                                                                CASENUMBER: tq -1W $-= -
                                                                                          CW X               .
                                                                PAGE Tw o

                                      SPECIATU CO N DITIO N S O F B O ND
ln addition to compliance w ith the previously jtated conditionsofbond,the defendant mustcomply w ith the special
conditionschecked below :
c a. Surrenderallpassportsandtraveldocuments,ifany,tothePretrialServicesOëceandnotobtainanytravel
        documentsduring the pendency ofthe case;
   .   ReporttoPretrialServicesasfollows: asdirected or              timels)a34edkihpersonand          timels)
        a ueckby telephone;
Z c. Submittosubstanceaàusetestingand/ortreatment;
Z d. Refrain9om excessiveuseofalcohol,oranyuseofanarcoticdrugorothercontrolledsubstance,asdefmed
        insection102oftheControlledSubstancesAct(2lU.S.C.j802),withoutaprescriptionbyalicensed medical
        practitioner'
                    ,
EJe. Participateinmentalhealthassessmentand/ortreatment;
Z f. Participateandundergoasexo/ensespecitk evaluationandtreatment;
f-'lg. M aintainoractivelyseekfull-timeemployment;
7-1h. Maintainorbegsm aneducationalprogram;
F7 i. Avoidal1contactwithvictimsoforwitnessestothecrimescharged,exceptthroughcounsel'
                                                                                    ,
IZ j. Refrainfroi'
                 npossessingaflrearm,destructivedeviceorotherdangerousweapons;
I
--Ik. Noneofthesignatoriesmaysell,pledge,mortgage,hypothecate,encumber,etc.,anyrealpropertytheyown
        untilthe bond isdischarged,orotherw isem odified by the Court;
Z 1. Maynotvisitcommercialtransportationestablishment:airports,seaport/marinas,commercialbusterminals,
        frlfn stations,etc.;
Z m.Noaccesstotheinternetviaanytypeofconnectivitydevice(i.e.computers,pda's,cellularphones,/v'
                                                                                             s4,and
        follow instructions asoutlined in the agreementw aiverprovided to you by PretrialServices;
r''-1n. HOM E CONFG EM ENT PROG                     The defendantshallparticipate in one ofthe following home
        confmementprogram componentsandabidebyalltherequkementsoftheprogram whichZ willnotor
        Z willincludeelectronicmonitoringorotherIocation veriscationsystem,paid forbythe
        defendantbasedupon his/herabilitytopayZ orpaid forbyPretrialServicesZ .
        Z Curfew:Youarerestrictedtoyourresidenceeveryday9om           to         orasdirectedby
               the Cou24.
        E11 HomeDetention:Youarerestrictedtoyourresidenceata11timesexceptfor:Z medicalneedsor
              treatment,(71courtappearances,(((qlattorneyvisitsorcourtorderedobligations,and Z
               Other                                                                                        .

(((J o.HAI,FWAY HOUSE PLACEM XNT Thedefendantshallreside ata halfway houseorcommunity
        correctiorkscenterand abide by alltherulesand regulationsofthe program .
        Youarerestrictedtothehalfwayhouseatalltimesexceptfor:Z employment;Z education;
        (
        Z religioussewices;EEImedical,substanceabuse,ormentalhealth treatment;Z attorney
        visits;Z courtappearances;I  Z courtordered obligations; Z reportingtoPretrialServices;
        and Z other
   p. M ay travelto and from :G           (-3 < = 6(
                                                   -.CN , and
                                                          1nm ustnotify PretrialServices oftravelplans
        beforeleavinganduponretunxs              pu. =e
                                                      -- wW e4
              li                                    D< wc os#y
EZ q. Compyw ththe'followingadditionalconditionsofbond:
     Case 1:19-mj-03881-JB Document 5 Entered on FLSD Docket 11/18/2019 Page 3 of 5




                                                               DEFENUMBE
                                                               CASENDANT:
                                                                        R:(q >/ A
                                                                                !-<uwj> * /
                                                                                         .
                                                                                     .

                                                               PA GE TH REE

                       PEN A LT IES A ND SM CTIO N S A PPLICA BLE TO D EFEN DA N T

       V iolation ofany ofthe foregoing cynditionsofreleasem ay resultin the'
                                                                            im m ediate ksuanùeofaw arrantforthe
defendant'sarrest,arevocationofrelease,anorderofdetention,asprovidedin18U.S.C.j3148,forfeitureofanybail
posted,and aprosecutionforcontemptasprovided in 18U.S.C.j40l,which couldresultin apossibleterm of
imprisonmentora fme?'
        The cornm issioriofany oFense while on pretrialrelease m ay resultin an additionalsentence upon conviction
for such oFense to a term of imprisonm ent of not more than ten years,if the o/ense is a felony;or a term of
imprisonm ent ofnotm ore than one year,ifthe oFense isa m ijdem eanot. Thissentence shallbe consecutive to any
other sentence and mustbe imposed in addition to the sentence received forthe oFense itself

      Title 18U.S.C.j l503 makesitacriminaloFensepunishableby up to five yearsofimprisonmentand a
$250,000fmetointimidateorattempttointimidateawitness,jurororofficerofthecourt;18U.S.C.jl510makesit
a criminaloFense punishable by up to five years of imprisonment and a $250,000 fme to obstruct a criminal
investigation;18 U.S.C.j l512 makesita criminalo/ensepunishableby up to ten yearsofimprisonmentanda
$250,000 fme to tamper with a witness,victim or informant;and 18 U.S.C.j 15l3 makes it a criminaloFense
punishableby up to tenyearsofimprisonmentand a$250,000 fmeto retaliateagainstawitness,victim orinformant,
orthreaten to do so.

       ltisacriminalcfenseunder18U.S.C.j3146,ifaâerhavingbéenreleased,thedefendantknowinglyfailsto
appearas required by the conditionsofrelease,orto surrenderforthe service of sentence plzrsuantto a courtorder.
lfthe defendantwas released in connection with a charge of,or while aw aiting sentence,surrenderfortbe service of
a sentence,orappealor certiorariaher conviction for:
              an oflbnse punishable by death,life im prisonm ent,orimprisonmentfora term offd een yearsorm ore
              thedefendantshallbefmednotmorethan $250,000orimprisoned fornotmorethantenyears,orboth;
              an oFenje punishable by imprisonm entfora term oftive yearsorm ore,butlessthan fd een years,the
              defendantshallbefmed notmorethan $250,000 orimprisoned fornotmorethanfiveyears,orboth;
              anyotherfelony,thedefendantshallbefmed notmorethan $250,000orimprisonednotm orethantwo
              years,o;7both;
       (4)    amisderneanor,thedefendantshallbefmednotmorethan$100,000orimprisonednotmorethanone
              year,or130th.
       A term ofimprisonmeniimposed forfailure to appear orsurrendershallbe consecutive to thesentence of
imprisonmentforany otheroFense.ln addition,a failureto appearmay resultin the forfèiture ofany bailposted,which
meansthatthe defendantw illbeobligated to pay the fullam ountofthe bond,which m ay be enforced by a1lapplicable
laws ofthe United States.
      Case 1:19-mj-03881-JB Document 5 Entered on FLSD Docket 11/18/2019 Page 4 of 5
                                                                        DEFENDANT: * G $*C=
                                                                        cAsExuMssR:tq ->                           1-         -
                                                                                                     PAGE Fo cR
                            PENALTIES AND SANCTIONS APPLICABLE TO SURETIES
Violation bythedefendantofany oftheforegoingconditionsofreleasewillresultin an immediate obligation bythesuretyorsureties
topay thefullamountofthebond.Forfeittlreofthebond forany breach ofoneormoreconditionsmaybedeclared by ajudicial
om cerofany United StatesDistrictCourthaving cognizanceoftheaboveentitled matteratthetim eofsuch breach,andifthebond is
forfeitedandtheforfeimreisnotsetasideorremitted,judgmentmaybeenteredupon motion in suchUnited StatesDistrictCourt
againsteachsuretyjointlyandseverallyfortheamountofthebond,togetherwithinterestandcosts,andexecutionmaybeissuedand
paymentsecured asprovided bytheFederalRulesofCriminalProcedureandotherlawsoftheUnited States.

                                                     SIGN ATUR ES
1havecarefullyreadand Iunderstand thisentireappearancebondconsistingoffourpages,orithasbeen readtome,and,ifnecessary,
translated into my native language,and Iknow thatIam obligated by law to comply with allofthetermsofthisbond.Ipromise to
obeyallconditionsofthisbond,to appearin courtasrequired,and tosurrenderforserviceofany sentence imposed.1am awareofthe
penaltiesandsanctionsoutlined inthisbondforviolationsofthetermsofthebond.
Iflam an agentacting fororon behalfofa corporate suret'
                                                      y,lfurtherrepresentthatlam a duly authorized agentforthe coporate
surety andhavefullpowerto executethisbondintheamountstated.
 N O TE :Page 5 ofthisform M 'UST be com pleted before the bond w illbe accepted forGling.
                                                              DEFENDAN T
 signedtbis F            f                                ,20 IR at > I                I            ,F r'a
 sired          o e edbeforeme:                                    DEFENDANT:(SignatureZ                         C.
                                                                                                                  Q--
                                                                           A $> f
                         s/itness     j                                                (rity                               State

                                                           CORPORATE SURETY
 Signedthis           dayof                               ,20   at                                  ,Florida
 SURETY:                                                             AGENT:tsignaturel
                                                                     PRINT NAM E:
         City                             State
                                                          Ixolvm uAl-svu 'rlEs
 Si
  gnedthb v d
          - ayof                      at                     ,FloridaSignedthis-V d
                                                                                  ayofVö;.,20.
                                                                                             (A
                                                                                              -at < e                         f ,Fl
                                                                                                                                  ori
                                                                                                                                    da
 SURETK (signature                                                   SURETY:(Signaturep
 PRINTNAME:                                                          PRINTNAME:       *        V ( n& V
 REtxnoxsw TooEaxom : >                                              Itsuxnoxs- voosyw xxr: D e ><
         @lMty î
          tri
                                             @-
                                              state
                                                                                   m$Rty t
                                                                                    (zi
                                                                                                                       G   state
 Signedthts     dayof           ,20   at                     ,Florida Signedtlés       dayof               ,20    at               ,Florida

 SURETY:tSignaturel                                                  SURE'
                                                                         I'Y:(Signature)
 PTB;TTNAA4E:                                                         PIUNT NAM E:
 RELATIO NSH IP TO DEFENDANT:                                         RELATIONS    TO DEFENDANT:

                Ci
                 ty                               State                                 Ci                                 State

                                                   APPROVAL BY               EC

 Date: l1-?%->:lq                                                      Jac         '           ce
                                                                       U NITED                 TES NLKG ISTR A TE TUD G E
 Case 1:19-mj-03881-JB Document 5 Entered on FLSD Docket 11/18/2019 Page 5 of 5

                         United States D istrict C ourt
                         Southern D istrict of Florida

             caseNumber:           (R -        !-r -

         SUPPLEM ENTAL ATTACHM ENTIS)
Please referto supplem entalpaper''coud file''in the division w here
the Judge is cham bered These attachm ents m ustnotbe placed in
                             .

the ''chron file''

DocumentsRetained inSupplementalCase Files(Scanned orNotScanned)
C ivilCase Docum ents
       .Handwrittendocuments/pleadings (i.e.,pro se)
    *Poorquality scanned im ages
    *Photographs
    *CD,DV D,VHS tapes, cassette tapes
    *Surety bonds
    .Exhibitsthatcannotbe scanned (e.g.,objects)
    *Bound extradition papers
    *Jury verdict
    @
        Jurynotes(unredacted)
    *
        Juryselection materials(seating charts,challenges,etc.)
Crim inalCase Docum ents
    .
        Handwrittendocuments/pleadings (i.e.,pro se)
   * Poorquality scanned im ages
   . Photographs
   .
     C D,DVD ,VHS Tape, C assette Tapes
   *
     Bond docum entation
   .
        Exhibitsthatcannotbescanned (e.g.,objects)
   .
    Indictm ents
   @
    Arrestw arrants
   *Jury verdict
   *Jury notes (unredacted)
   *Juryselection materials (seating chads,challenges,etc )  .




oate: /(-'$:- q
                                                                   Revi
                                                                      sed:8/20/2012
